—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), entered May 7, 1999, as granted the cross motion of the defendants R.L. Hirsch Assoc., Ltd., and Condominium Medical Arts Building of Bay Shore, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants R.L. Hirsch Assoc., Ltd., and Condominium Medical Arts Building of Bay Shore, Inc., established prima facie their entitlement to summary judgment dismissing the complaint insofar as asserted against them. In opposition, the plaintiffs failed to demonstrate that the alleged negligence of those defendants in failing to construct a handrail in conformance with the New York State Uniform Fire Prevention and Building Code (see, 9 NYCRR 765.4 [a] [13]) was a proximate cause of the injuries allegedly sustained by the plaintiff Patricia Passarelli (see, Amadio v Pathmark Stores, 253 AD2d 834). Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.